Citation Nr: 0305182	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  99-00 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right hip and leg.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
August 1968 and again from December 1981 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of an injury to the right hip and leg.  The veteran 
requested a hearing before a Board member at the RO.  He was 
afforded a hearing before a hearing officer at the RO in 
March 1999.  At that time, he indicated that he did not 
desire a hearing at the RO before a Board Member.  The oral 
statement, when trascribed represents a "writing" 
withdrawing his request for a hearing before a Board Member 
at the RO.  Tomlin v. Brown, 5 Vet. App. 119 (1999).  

In May 2001, the Board remanded the instant claim for 
notification and development pursuant to the VCAA.  

This case has been advanced on the docket because of 
administrative delay in docketing the appeal.  38 C.F.R. 
§ 20.900 (2002).  


FINDINGS OF FACT

1.  The veteran's injury to the right hip and leg was acute 
and transitory and resolved without residual disability.  

2.  There is no competent medical evidence of a current 
diagnosis for residuals of an injury to the right hip and 
leg.  




CONCLUSION OF LAW

Residuals of an injury of the right hip and leg were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran seeks to establish service connection for 
residuals of an injury of the right hip and leg as a result 
of service.  The veteran asserts that he was treated for 
these conditions after sustaining injury during service and 
suffers from the residuals of that injury to this date.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In service, the veteran was hospitalized in April 1989, after 
he was involved in an automobile accident after he hit a 
cement culvert and veered into a ditch.  He sustained a soft 
tissue injury to his right leg.  He was treated for other 
injuries, including right hip pain.  He was given physical 
therapy and was discharged from physical therapy in 
June 1989.  

In April 1992, the veteran was seen complaining of right hip 
pain and catching ever since the accident.  He complained of 
pain on prolonged sitting.  Physical examination revealed no 
swelling or deformity.  There was mild tenderness in the soft 
tissues proximately and laterally to the hip joint.  X-rays 
of the right hip were unremarkable, with minimal degenerative 
changes.  The assessment was mild post traumatic degenerative 
joint disease of the right hip.  The examiner stated that the 
veteran was fit for duty and a P3 profile was initiated.  

In August 1997, the veteran underwent a Physical Evaluation 
Board (PEB) for retirement based on an unrelated disability.  
In September 1997, he submitted an addendum to his PEB 
indicating that he had been undergoing physical therapy for a 
year for other disabilities, including his leg and hip.  He 
did not relate which leg or hip received physical therapy.  

After service, the veteran underwent VA examination in 
February 1998.  He related that he was making a claim for, in 
addition to other disabilities, chronic right hip pain and 
right leg injury with DJD.  He stated that the right leg 
injury was probably to the knee.  He related a history of an 
automobile accident in 1986.  He complained of right leg pain 
worsened by activities such as bending and lifting as well as 
prolonged sitting or standing.  Physical examination revealed 
the right hip examination as unremarkable.  He was able to 
squat and arise again with complaints of pain in the right 
leg down to the knee.  The x-rays of the hips showed no 
fractures or foci of bone destruction were seen.  The x-rays 
of the right knee were radiographically normal.  The joint 
spaces were well maintained.  

In March 1999, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He related that he was 
injured after his vehicle hit a concrete culvert and he was 
paralyzed for three days.  He related that x-rays were 
performed, but he did not think they showed anything.  They 
prescribed Motrin and he stated that he continued to take 
Motrin until approximately three years ago.  He also 
underwent physical therapy.  He testified that he continued 
to have problems with his right hip and leg throughout 
service.  He related he had not seen any private physicians 
since service discharge, but that he continued to have pain.  
He stated that he was placed on profile in service after the 
accident.  He testified that when he would ride long 
distances, he had problems with his hip, locking at times.  

Although the veteran was treated in service for a right hip 
and leg condition, he received Motrin and physical therapy, 
it appears that the condition resolved without residual 
disability.  He was discharged from physical therapy in 
June 1989, he was placed on a physical profile in April 1992, 
and he continued in service for five more years, until he was 
discharged on a PEB for disabilities unrelated to his right 
hip and leg.  On VA examination in February 1998, there was 
no right hip or leg disability diagnosis rendered, as there 
was no disability found.  The x-rays of the hip and knee were 
radiographically normal.  The diagnostic impression included 
possible meniscus tear of the right knee; however, service 
connection is in effect for residuals, right knee injury, 
possible meniscus tear, rated as noncompensably disabling.  
No other findings, treatment, or diagnosis related to a right 
hip or right leg disability has been presented.  In fact, the 
only person who has indicated that the veteran has a right 
hip and leg disability related to service is the veteran 
himself.  It is well established that laypersons cannot 
provide testimony when an expert opinion is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To prevail on a claim for service connection, there must be 
current evidence of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Unfortunately, there is 
no competent medical evidence of a current right hip or leg 
disability. Therefore, service connection for residuals of 
right hip and leg injury is not warranted.  

II.  VCAA Considerations 

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), which became effective on November 9, 2000.  The 
VCAA redefines VA's duty to assist and enhances the duty to 
notify claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter dated in August 2001 and supplemental statement of 
the case in September 2002.  This notice from the RO informed 
the veteran of what assistance VA would provide, what was 
needed from him, and the time limits associated with his 
claim.  Various notices and communications, also from the RO, 
such as the rating decision, the January 1999, statement of 
the case, and the June 1999, October 2001, and November 2002 
supplemental statements of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Additionally, he has also had the opportunity to testify at a 
hearing regarding his claim.  He testified at a personal 
hearing before a hearing officer at the RO in March 1999, and 
declined a previously requested Travel Board hearing at that 
time.  Therefore, the Board finds that VA has complied with 
all obligations to inform the veteran of the applicable laws 
and regulations and with all duties to assist the veteran in 
the development of the issues discussed above.  Thus, a 
remand for further technical compliance with the provisions 
of the VCAA is not necessary.  


ORDER

Service connection for residuals of an injury to right hip 
and leg is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

